        Case 1:20-cv-00378-DCN Document 13 Filed 03/19/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 BYRON deRAY CROFTS,
                                               Case No. 1:20-cv-00378-DCN
                     Plaintiff,
                                               SUCCESSIVE REVIEW ORDER BY
       v.                                      SCREENING JUDGE

 TYRELL DAVIS, Warden of the Idaho
 Maximum Security Institution, in his
 individual capacity,

                     Defendant.


      Plaintiff Byron deRay Crofts is a prisoner proceeding pro se and in forma pauperis

in this civil rights action. The Court previously reviewed Plaintiff’s first amended

complaint pursuant to 28 U.S.C. §§ 1915 and 1915A, determined that it failed to state a

claim upon which relief could be granted, and allowed Plaintiff an additional opportunity

to amend. See Initial Review Order, Dkt. 10.

      Plaintiff has now filed a Second Amended Complaint. The Court retains its

screening authority pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Having reviewed

the Second Amended Complaint, the Court concludes that Plaintiff has failed to remedy

the deficiencies in his first amended complaint, and the Court will dismiss this case

pursuant to 28 U.S.C. §§ 1915 and 1915A.

1.    Motion for Appointment of Counsel

      Plaintiff seeks appointment of counsel. Sec. Am. Compl., Dkt. 12, at 3. Unlike


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00378-DCN Document 13 Filed 03/19/21 Page 2 of 6




criminal defendants, prisoners and indigents in civil actions have no constitutional right to

counsel unless their physical liberty is at stake. Lassiter v. Dep’t of Social Services, 452

U.S. 18, 25 (1981). Whether a court appoints counsel for indigent litigants is within the

court’s discretion. Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

       In civil cases, counsel should be appointed only in “exceptional circumstances.” Id.

To determine whether exceptional circumstances exist, the court should evaluate two

factors: (1) the likelihood of success on the merits of the case, and (2) the ability of the

plaintiff to articulate his claims pro se in light of the complexity of legal issues involved.

Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Neither factor is dispositive, and

both must be evaluated together. Id. Further, an attorney cannot be forced to represent an

indigent litigant in a civil case—rather, the attorney can only be “appointed” if he or she

voluntarily accepts the appointment. See Mallard v. U.S. Dist. Court for S. Dist. of Iowa,

490 U.S. 296, 298 (1989) (holding that the appointment of counsel provision in § 1915,

formerly found in subsection (d), does not “authorize[] a federal court to require an

unwilling attorney to represent an indigent litigant in a civil case”); Veenstra v. Idaho State

Bd. of Corr., Case No. 1:15-cv-00270-EJL (D. Idaho May 4, 2017) (“[The Court] does not

have inherent authority to compel an attorney to represent Plaintiffs pro bono.”).

       The legal issues in this matter are not complex, and Plaintiff has been able to file

documents with the Court and protect his interests to date. In addition, as the Court

concludes below, the Second Amended Complaint fails to state a claim upon which relief

may be granted; therefore, Plaintiff does not have a likelihood of success on the merits.

Accordingly, the Court will deny Plaintiff’s Motion for Appointment of Counsel.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00378-DCN Document 13 Filed 03/19/21 Page 3 of 6




2.     Screening Requirement

       As explained in the Initial Review Order, the Court must dismiss a prisoner or in

forma pauperis complaint—or any portion thereof—that states a frivolous or malicious

claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

3.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

4.     Discussion

       Plaintiff asserts civil rights claims under 42 U.S.C. § 1983 and negligence claims

under Idaho law. However, Plaintiff’s claims are implausible.

       To state a colorable civil rights claim, a plaintiff must allege a violation of rights

protected by the Constitution or created by federal statute proximately caused by conduct


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00378-DCN Document 13 Filed 03/19/21 Page 4 of 6




of a person acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th

Cir. 1991). To be liable under § 1983, “the defendant must possess a purposeful, a

knowing, or possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2472 (2015).

       Plaintiff alleges that Warden Davis failed to protect Plaintiff against assault by other

inmates. As the Court explained in the Initial Review Order, Plaintiff’s failure-to-protect

claims are analyzed under the Eighth Amendment. A plaintiff asserting such a claim must

plausibly allege that the defendant acted with deliberate indifference—meaning that the

defendant knew of, yet deliberately disregarded, a substantial risk of harm to the plaintiff.

Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Plaintiff has not plausibly alleged that Defendant Davis acted with deliberate

indifference. The Second Amended Complaint alleges only that Plaintiff sent a concern

form to Davis, which stated that Plaintiff “can’t live on a hard walk or soft walk with active

or non-active AK Aryan Knights or SVC or SUR13 or Northsiders 14,” all of which are

prison gangs. Sec. Am. Compl. at 2 (capitalization regularized). It is not plausible that this

vague information made Davis aware of a risk to a substantial risk to Plaintiff’s safety.

That Plaintiff said he “can’t” be housed with certain inmates is insufficiently specific to

imply such a risk.

       The first amended complaint contained more information about what the concern

form said, but that information does not help Plaintiff. According to the first amended

complaint, Plaintiff’s concern form stated, “There are AK Aryan Knights and Sur13 and

Northsiders 14 gang members on hard walks and soft walks I don’t get along with.” First


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00378-DCN Document 13 Filed 03/19/21 Page 5 of 6




Am. Compl., Dkt. 7, at 2 (capitalization regularized). But notifying Warden Davis that

Plaintiff did not “get along with” members of these gangs—like Plaintiff’s stating he

couldn’t be housed with them—does not give rise to a reasonable inference that Davis

actually knew of a substantial risk to Plaintiff’s safety.

       Nor does the Second Amended Complaint state a plausible claim of negligence

under Idaho law. Having been informed only that Plaintiff believed he could not be housed

with gang members, or that he did not get along with such inmates, “a reasonable prison

official would not have been placed on notice that anything needed to be done to secure

Plaintiff’s safety.” Initial Review Order at 8; see Steed v. Grand Teton Council of the Boy

Scouts of Am., Inc., 172 P.3d 1123, 1129 (Idaho 2007) (describing the reasonable person

standard as a “negligence standard of care”).

       For the foregoing reasons, the Second Amended Complaint is subject to dismissal

for failure to state a claim upon which relief may be granted.

5.     Conclusion

       Although pro se pleadings must be liberally construed, “a liberal interpretation of a

civil rights complaint may not supply essential elements of the claim that were not initially

pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Because

Plaintiff has already been given the opportunity to amend and still has failed to state a

plausible claim for relief, the Court will dismiss the Second Amended Complaint with

prejudice and without further leave to amend. See Knapp v. Hogan, 738 F.3d 1106, 1110

(9th Cir. 2013) (“When a litigant knowingly and repeatedly refuses to conform his

pleadings to the requirements of the Federal Rules, it is reasonable to conclude that the


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00378-DCN Document 13 Filed 03/19/21 Page 6 of 6




litigant simply cannot state a claim.”).

                                           ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Motion to Review the Second Amended Complaint (Dkt. 11) is

              GRANTED.

       2.     The Second Amended Complaint fails to state a claim upon which relief may

              be granted. Therefore, for the reasons stated in this Order and the Initial

              Review Order (Dkt. 10), this case is DISMISSED with prejudice pursuant to

              28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1).


                                                DATED: March 19, 2021


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
